Citation Nr: 0602078	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability due to the exposure to toxic gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel






INTRODUCTION

The veteran had active duty service from October 28, 1988, to 
October 31, 1993; he had 15 years, 1 month, and 27 days of 
active service prior to October 28, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

A hearing before a regional hearing officer was scheduled for 
October 2003.  However, the veteran failed to report to the 
hearing.

Although the RO certified two separate issues for the Board's 
review-an application to reopen a previously denied claim of 
service connection for residuals of toxic gas exposure and a 
claim of service connection for enumerated respiratory 
problems, the Board is re-characterizing them as a single 
issue.  In reading a May 1994 rating decision, it is clear to 
the Board that the RO addressed any respiratory disability 
due to the veteran's exposure to toxic gas when it denied the 
veteran's claim previously.  While the veteran has now 
identified more specific lung disabilities (i.e. exercise-
induced asthma, bronchitis, colds, coughing, and pneumonia) 
than were identified in the original claim, it is clear from 
his current appeal that he is referring to lung disability as 
the only claimed residual of the toxic gas exposure.  Because 
all residuals, including respiratory disability, were 
previously considered in 1994, the Board construes the 
veteran's current appeal as a claim to reopen the previously 
denied claim of service connection for residuals of toxic gas 
exposure.  This is appropriate because a mere restatement of 
the claim with greater specificity does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  




FINDINGS OF FACT

1.  The veteran was denied service connection for all 
residuals due to the exposure to toxic gas by a May 1994 
rating decision, including respiratory disability; although 
notified of the denial by the RO in June 1994, the veteran 
did not initiate an appeal.

2.  The evidence received since the May 1994 decision is not 
new evidence that raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for a lung disability due to the exposure to toxic gas.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision, which denied the veteran's 
claim for service connection for residuals of exposure to 
toxic gas, is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a lung 
disability due to the exposure to toxic gas has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  

That notwithstanding, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to render a decision on the claim has been 
accomplished.

Specifically, with regard to reopening the claim, the RO 
informed the veteran of the requirements as set forth in 
38 C.F.R. § 3.156(a) (2005), by a notice letter in March 2002 
and a statement of the case (SOC) in August 2003.  The SOC 
provided the regulatory language of "new and material" 
evidence.  The Board finds that the veteran was duly notified 
as to the necessary requirements for reopening his unappealed 
claim.  He was specifically told what was required of him, 
including the presentation of pertinent evidence available to 
him.  He was also told what VA would do.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The veteran's 
service medical records have been obtained and associated 
with the claims file and he has submitted treatment records 
from Health First Medical Group (Health First) in Memphis, 
Tennessee.  Additionally, in March 1994, the veteran was 
afforded a VA examination on the matter in regards to his 
original claim.  As such, the Board finds that additional 
development is not warranted.



II.  Analysis

Service connection may be established on a direct basis for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The veteran's claim for service connection for lung 
disability due to the exposure to toxic gas was previously 
considered and denied in a May 1994 rating decision.  As 
indicated above, the veteran was notified of the denial in 
June 1994, but did not initiate an appeal; hence, the denial 
is final based on the evidence of record.  See 38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  
The veteran sought to reopen his claim in February 2002.  In 
March 2002, the RO issued a notice letter to the veteran.  In 
the letter, the veteran was informed that the previous 
decision for service connection for residuals of toxic gas 
exposure was final and that he needed to submit new and 
material evidence in order to reopen the previously denied 
claim.

Evidence added to the record since the May 1994 rating 
decision includes the veteran's medical records from Health 
First, from July 2001, September 2001 and November 2001.

Here, the Board finds that the Health First medical records, 
while new, are not material for purposes of reopening the 
claim.  The records do reflect, among other things, diagnoses 
of acute bronchitis and mild exercise-induced asthma.  
However, there is no indication that these current lung 
disabilities are related to the veteran's exposure to toxic 
gas, or to any other event or injury during his military 
service.  This sort of evidence does not tend to establish 
that a lung disability began in service or was aggravated 
thereby.  It merely shows that the veteran currently has 
problems with his lungs.  Thus, none of the medical evidence 
associated with the claims file since the May 1994 decision 
relates to an unestablished fact necessary to substantiate 
the claim, or raises a reasonable possibility of 
substantiating the claim.

Besides the medical evidence, the only other evidence added 
to the record since the RO's May 1994 denial consists of the 
veteran's statements.  The Board emphasizes, however, that as 
the veteran is not shown to be other than a layperson without 
the appropriate medical training or expertise to render an 
opinion on a medical matter, he is not competent, on the 
basis of his assertions alone, to provide probative evidence 
on a medical matter-to include the diagnosis of a specific 
disability, or a medical opinion as to the etiology of a 
specific disability.  See e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Therefore, where, as here, resolution of an 
issue on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for a lung disability due to the exposure to toxic 
gas has not been received, the requirements for reopening are 
not met.  As new and material evidence to reopen the finally 
disallowed claim has not been received, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim for service connection for 
a lung disability due to the exposure to toxic gas is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


